Citation Nr: 1302649	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-40 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left thumb disability.

2.  Entitlement to service connection for a left thumb disability.

3.  Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to March 1979.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to service connection for residuals of a left thumb injury and carpal tunnel syndrome are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed December 2005 rating decision denied service connection for residuals of an injury to the left thumb.

2.  The evidence received since the December 2005 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for residuals of an injury to the left thumb.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision denying the Veteran's claim of entitlement to service connection for residuals of an injury to the left thumb is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for residuals of an injury to the left thumb.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2012).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2012); Smith v. West, 12 Vet. App. 312 (1999) (if the evidence is new but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether to reopen a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999); 38 U.S.C.A. § 5103A (West 2002).

Regardless of what the RO has decided, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's claim of entitlement to service connection for residuals of a left thumb injury was last finally denied in a December 2005 rating decision.  The RO denied the claim because it found that the evidence did not support a finding of an in-service injury, nor did it demonstrate a relationship between the Veteran's injury and her active duty service.  The Veteran did not timely disagree with the decision, and the decision became final.  The evidence under consideration at the time of the December 2005 rating decision consisted of the Veteran's lay statement, service treatment records, and medical records diagnosing the Veteran with arthritis of the left thumb.

The Board must first determine if new and material evidence has been submitted since the time of the December 2005 final decision.  38 U.S.C.A. § 5108 (West 2002).  The evidence added to the record includes additional lay statements from the Appellant describing in further detail the nature of her original injury and the continuous nature of her symptoms following the injury.  That evidence is new because it has not previously been submitted to VA.

Regarding the materiality of the newly submitted evidence, the Veteran's previous claim for service connection was denied because the RO found no evidence of an in-service injury to the Veteran's left thumb, and no relationship between the Veteran's left thumb disability and her military service.  The new evidence is relevant to establishing such a relationship.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R.  § 3.156(a) (2012).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for residuals of an injury to the left thumb is reopened.


ORDER

The claim for service connection for residuals of an injury to the left thumb is reopened, and the appeal is allowed to that extent only.


REMAND

Having reopened the Veteran's claim for service connection for residuals of an injury to the left thumb, the Board must now determine whether the reopened claim may be granted on the merits.  The Board finds that further development of the record is needed before it may appropriately consider the reopened claim.

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not been provided with a VA examination to determine the nature and etiology of her residuals of an injury to the left thumb.  Private treatment records indicate that the Veteran has been diagnosed with arthritis of the left thumb.  The Veteran contends that she injured her left thumb while playing softball in service.  While the Board finds no overt service documentation that the Veteran injured her left thumb in service, the Board finds that the Veteran is competent to provide evidence as to a simple, readily-observable condition such as a painful thumb.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Veteran's personnel records support her contention that she participated in softball while in service.  The record also contains the Veteran's contentions that she experienced symptoms associated with her thumb injury from the time of her active duty service until first receiving treatment for such condition in 2004.  Therefore, with evidence of a current disability; a possible in-service event, injury, or disease; and the Veteran's lay statements regarding the relationship between the in-service event and his current disability, the issue must be remanded for a VA medical opinion to determine whether the Veteran's residuals of a left thumb condition are etiologically related to service.  38 C.F.R. § 3.159(c)(4) (2012).

The Veteran is claiming that her carpal tunnel disease is secondary to her residuals of an injury to the left thumb.  Therefore, the claim for service connection for carpal tunnel syndrome is inextricably intertwined with the claim for service connection for residuals of an injury to the left thumb.  Adjudication of the issue of carpal tunnel disease must be deferred pending completion of the additional evidentiary development outlined above.  When a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records dated after November 2008.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of a left thumb injury.  The examiner must review the claims file and must note that review in the report.  A complete rationale for all opinions reached should be provided.  After thoroughly describing the nature and etiology of any left thumb injury, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any left thumb disability was incurred in or aggravated by the Veteran's active duty service, or was at least as likely as not present in service.  For the purpose of making the opinion, please assume that the Veteran injured her thumb while playing softball in 1977.  If it is determined that it is at least as likely as not that the Veteran suffers from a left thumb injury that is related to active duty service, the examiner should provide the following opinions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's carpal tunnel syndrome was caused by the Veteran's left thumb condition? 

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's carpal tunnel syndrome was aggravated (permanently worsened beyond the natural progress  of the disability) by the Veteran's left thumb disability?

3.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran is hereby informed that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


